        Case 6:19-cv-00317-MC         Document 77   Filed 04/09/19   Page 1 of 18




Harry B. Wilson, OSB #077214
HarryWilson@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
Tel: (503) 295-3085
Fax: (503) 323-9105
Attorneys for Amici Curiae
Additional counsel listed on signature page

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                    EUGENE DIVISION
 STATE OF OREGON; STATE OF NEW                    Case No. 6:19-cv-00317-MC
 YORK; STATE OF COLORADO; STATE
 OF CONNECTICUT; STATE OF
 DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF HAWAII; STATE OF                        Amici curiae City of New York, the New
 ILLINOIS; STATE OF MARYLAND;                     York City Health and Hospitals
 COMMONWEALTH OF                                  Corporation, the City and County of San
 MASSACHUSETTS; STATE OF                          Francisco, the Cities of Baltimore,
 MICHIGAN; STATE OF MINNESOTA;                    Chicago, Columbus, Los Angeles, and
 STATE OF NEVADA; STATE OF NEW
 JERSEY; STATE OF NEW MEXICO;                     seven other municipalities’
 STATE OF NORTH CAROLINA;                         UNOPPOSED MOTION TO APPEAR AS
 COMMONWEALTH OF                                  AMICI CURIAE AND TO FILE
 PENNSYLVANIA; STATE OF RHODE                     MEMORANDUM IN SUPPORT OF
 ISLAND; STATE OF VERMONT;                        PLAINTIFFS’ MOTION FOR
 COMMONWEALTH OF VIRGINIA; and                    PRELIMINARY INJUNCTION
 STATE OF WISCONSIN,
                                    Plaintiffs,   and

                      v.                          AMICUS BRIEF IN SUPPORT OF
                                                  PLAINTIFFS’ MOTION FOR
 ALEX M. AZAR II, in his official capacity        PRELIMINARY INJUNCTION
 as Secretary of Health and Human Services;
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES;
 DIANE FOLEY, in her official capacity as
 the Deputy Assistant Secretary, Office of
 Population Affairs; and the OFFICE OF
 POPULATION AFFAIRS,
                                  Defendants.
         Case 6:19-cv-00317-MC           Document 77       Filed 04/09/19        Page 2 of 18




                                   LR 7-1(a) CERTIFICATION

        Pursuant to the Joint Notice of Blanket Consent to the Filing of Amicus Briefs (Dkt. 56),
the plaintiffs and defendants jointly consent to the filing of amicus briefs in support of either party,
so long as the briefs supporting plaintiffs are filed by today, April 9, 2019.
                                              MOTION

        The City of New York, the New York City Health and Hospitals Corporation, the City and
County of San Francisco, the County of Santa Clara, and the Cities of Baltimore, Chicago,
Columbus, Los Angeles, Bloomington, Flint, Houston, Oakland, Santa Cruz, and Seattle
respectfully move to appear as amici curaie and file the below memorandum in support of
plaintiffs’ Motion for Preliminary Injunction (Dkt. 35).


    AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
                             INJUNCTION

                                         INTRODUCTION

        Amici curiae—the City of New York, the New York City Health and Hospitals

Corporation, the City and County of San Francisco, the Cities of Baltimore, Chicago, Columbus,

Los Angeles, and seven other municipalities throughout the country—submit this memorandum

of law in support of plaintiffs’ motion for a preliminary injunction. Amici are either recipients or

indirect beneficiaries of federal Title X funding, which supports the provision of high-quality

reproductive health care for amici’s residents, in particular low-income women who otherwise

would have minimal or no care.

        The Compliance with Statutory Program Integrity Requirements Rule (the “Final Rule”)

adopted by the U.S. Department of Health and Human Services (HHS) would impose a “gag

requirement” prohibiting Title X funding recipients from providing complete and unbiased

information to pregnant patients about their legal options; require the unnecessary and arbitrary




Page 1 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC           Document 77       Filed 04/09/19      Page 3 of 18




physical and financial separation of Title X clinics from any services relating to abortion, including

abortion referral and counseling; and revoke the requirement that family-planning information

provided under the Title X program be evidence-based.

       As plaintiffs show, the Final Rule is unlawful. The gag requirement conflicts with Title

X’s Nondirective Mandate by requiring directive counseling and forcing healthcare providers to

conceal information from patients. The gag requirement and separation requirement conflict with

the Affordable Care Act by interfering with communications between providers and patients and

violating principles of informed consent. And the Final Rule is arbitrary and capricious and

procedurally invalid under the Administrative Procedure Act.

       Amici submit this memorandum of law to explain that if the Final Rule goes into effect,

amici and their residents will experience significant and irreparable harm. Implementation of the

Final Rule would create two distinct sets of harms for amici. First, amici would face financial and

nonfinancial harms that cannot be remedied. Title X providers in our communities will face the

choice of (a) complying with the Final Rule, which would impose massive costs for clinics to

implement onerous physical and financial separation and would restrain what healthcare providers

can and cannot say starting within a few months, or (b) forgoing participation in Title X, which

will greatly reduce funding for much-needed family-planning programs. Some amici will confront

this choice directly as Title X recipients, generally through subgrants from statewide grantees, and

all may be affected financially by the choices of providers in our communities.

       Second, the residents of all our communities would be harmed as clinics face the choice

between complying with the Final Rule or declining Title X funding. Title X recipients provide

critical health services to amici’s low-income residents. Many current Title X recipients have

stated that they will not abide by the Final Rule, and those that attempt to do so will incur costs



Page 2 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
           Case 6:19-cv-00317-MC       Document 77        Filed 04/09/19     Page 4 of 18




that would otherwise go to patient care. This reduction of and disruption in vital services would

lead to negative public-health outcomes, even outside the reproductive-health context, because

Title X recipients also provide other forms of preventive care to their patients. Even if amici

attempt to make up the shortfall in funding out of their own budgets, they will necessarily divert

vital public funds from other endeavors.


                            INTERESTS OF THE AMICI CURIAE

       All amici benefit from funds provided under Title X to clinics in their communities, and

some receive Title X funding directly. The following briefly summarizes the uses and benefits of

Title X funding in several of our municipalities.

       New York City. Twenty-two New York City-based healthcare providers received Title X

funding between 2012 and 2015. 1 Ten of the providers are run by amicus the New York City

Health and Hospitals Corporation (NYC H+H) as a subgrantee of the New York State Department

of Health. NYC H+H is a public-benefit corporation that provides health care for 1.4 million

patients annually, including 500,000 uninsured patients. 2 It is the largest public healthcare system

in the United States. Beyond NYC H+H, about a dozen organizations receive Title X funding to

operate more than fifty health centers throughout New York City. 3 In total, New York City

organizations have received $27.3 million dollars in Title X funding between 2012 and 2015 and

used that money to provide services to about 150,000 people per year, mostly uninsured low-


       1
          Scott M. Stringer, Title X Funding in NYC: A Critical Resource that Must Be Protected
(Aug. 1, 2017), https://perma.cc/A8K2-9ZZT.
        2
          NYC Health + Hospitals Corp., 2014 HHC Report to the Community,
https://perma.cc/QT2D-GCEZ.
        3
          Hermina Palacio, N.Y.C. Deputy Mayor for Health and Human Services, Comment to
Proposed Rule HHS-OS-2018-0008 (July 30, 2018),
https://www.regulations.gov/document?D=HHS-OS-2018-0008-178635.



Page 3 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
           Case 6:19-cv-00317-MC       Document 77       Filed 04/09/19     Page 5 of 18




income young women. 4 Through these providers, residents of all backgrounds, income levels, and

immigration status are able to access vital healthcare services such as breast- and cervical-cancer

screenings, preventive care, contraceptive education, and HIV and sexually transmitted infection

(STI) testing.

       San Francisco. The San Francisco Department of Public Health (SFDPH) operates the

majority of San Francisco-area health clinics that receive Title X funding. It uses Title X funding

to fund family-planning projects for over 6,000 patients at 10 sites. 5 For example, SFDPH uses

Title X funds to educate the public on important topics relating to family planning and reproductive

health. SFDPH uses Title X funds to support its “Go Folic” project to increase community

awareness of the importance of folic acid supplementation, which prevents birth defects. SFDPH

also uses Title X funds to support a public education campaign to combat chlamydia, whose rates

have increased in San Francisco and across California. In addition to family-planning services,

these 10 sites also offer other types of care, including primary care. 6 Clinics operated by other

organizations also rely on Title X funding to provide substantial numbers of patients with vital

health and family-planning services.

       Los Angeles. Los Angeles City and County has 23 health agencies that operate 117 clinics

that receive Title X funding. 7 Collectively, they receive more than $5 million per year in Title X

funding, which they use to serve about 260,000 people. 8



       4
         Id. at 5.
       5
         Essential Access Health, Inc. v. Azar, No. 19-cv-1195 (N.D. Cal.), Decl. of Shivaun
Nestor, ECF No. 36, at ¶ 3.
       6
         Id.
       7
         Id. ¶ 6.
       8
         Id.



Page 4 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
           Case 6:19-cv-00317-MC       Document 77        Filed 04/09/19     Page 6 of 18




       Chicago. There are 28 clinics operating in Chicago that receive Title X funding, including

a number of clinics receiving subgrants from the Illinois Department of Public Health. 9 Through

the efforts of public-health service providers in Chicago, including Title X grant recipients,

Chicago achieved a historic low teen birthrate in 2016 and a 47% decline since 2011. 10 In part, the

decline came about as a result of efforts by Chicago’s Title X recipients to provide “education on

birth control, [and] information to encourage making informed sexual choices and healthy

relationships in select … high schools, in addition to testing and treatment for sexually transmitted

infection.” 11 These efforts go hand-in-hand with the services provided by Title X-funded

organizations to improve the health and wellbeing of all Chicago residents.

       Columbus. Columbus is a subgrantee of the Ohio Health Department and, along with other

Title X funding recipients, serves more than 10,000 Columbus residents each year. 12 Columbus

provides services akin to those provided by other Title X recipients, such as family planning,

breast-cancer screening, contraception, STI/HIV testing, and sexual-health clinics. 13

       Baltimore. The Baltimore City Health Department oversees the City’s Title X funding,

which is distributed to 23 sites run by the Health Department, Baltimore Medical System, Family

Health Centers of Baltimore, Johns Hopkins Hospital, and University of Maryland Medical



       9
          Office of Population Affairs, Title X Family Planning Directory (December 2018),
https://perma.cc/7DWA-3N4U.
        10
           City of Chicago, Mayor Emanuel Announces Chicago Hits Historic Low Teen
Birthrate (January 15, 2018), https://perma.cc/28KB-EPP6.
        11
           Id.
        12
           Megan S. Kilgore & Elizabeth C. Brown, City of Columbus, Investing in reproductive
health isn’t just good for women and their families—it’s good for the economy,
https://perma.cc/4J67-ZZ4H.
        13
           See City of Columbus, Sexual Health Programs, https://perma.cc/DS45-DN55; City of
Columbus, Women’s Health and Wellness Center, https://perma.cc/ZHB5-ZA7A.



Page 5 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
            Case 6:19-cv-00317-MC         Document 77       Filed 04/09/19     Page 7 of 18




System. Title X funding supports clinics in Baltimore that not only provide reproductive-health

services, but also vital healthcare services such as cancer screenings, contraception, HIV testing

and counseling, substance-use and mental-health screenings, and specialist referrals that many

Baltimore residents would not otherwise be able to afford. One in three women in Baltimore are

in need of publicly funded healthcare services to access contraception. 14

           For all cities and counties, Title X funds go to providers who serve low-income and

historically underserved populations. As described by the Department of Health and Human

Services, Title X providers serve “a vulnerable population, most of whom [are] female, low

income, and young.” 15 Sixty-seven percent of those served have incomes at or below the poverty

level, 22% identify themselves as black or African-American and 33% identify as Latinx. 16 Six in

ten of those patients who use a Title-X-funded provider identify it as their primary source of health

care. 17

                                             ARGUMENT

                           THE AMICI MUNICIPALITIES WILL BE
                        IRREPARABLY HARMED BY THE FINAL RULE

           Amici municipalities face the prospect of irreparable harm if the preliminary injunction is

not granted and the Final Rule goes into effect. Cities and counties that directly provide services

and receive Title X grants will be forced either to decline Title X funds based on their opposition



           14
           Catherine E. Pugh & Leana S. Wen, Baltimore City Health Department Comment to
Proposed Rule HHS-OS-2018-0008 (July 30, 2018),
https://www.regulations.gov/document?D=HHS-OS-2018-0008-161578.
        15
           Office of Population Affairs, Title X Family Planning Annual Report 2017 Summary
(August 2018), https://perma.cc/K686-X5BL.
        16
           Id.
        17
           Scott M. Stringer, Title X Funding in NYC: A Critical Resource that Must Be Protected
(Aug. 1, 2017), https://perma.cc/A8K2-9ZZT.



Page 6 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
         Case 6:19-cv-00317-MC          Document 77       Filed 04/09/19      Page 8 of 18




to its requirements that interfere with the provision of quality medical care, or to attempt to comply

with the Final Rule when it goes into effect in less than a month. 18 They face significant,

unrecoverable fiscal harms no matter what course they choose—in compliance costs, or from loss

of funding if they cannot or will not comply. And many amici, whether they provide Title X

services directly or not, will face irreparable fiscal harms when they try to make up the shortfall in

funding and services out of their own budgets as providers in their communities lose Title X

funding that they depend on.

       All amici also face the prospect of irreparable harm to their residents. Many providers in

amici’s communities have already indicated that they cannot or will not comply with the Final

Rule. Patients’ access to high-quality contraceptive care and abortion services at those providers

will be impaired or delayed as former Title X recipients will be overstretched or unable to provide

care entirely. Even if other Title X-compliant facilities continue to operate in our communities,

there will be significant disruptions to or shortfalls in care as women seek new providers from

among a much smaller pool. The result will be damage to women’s physical, emotional, and

economic well-being. The impact will be particularly severe on the low-income and young women

that Title X is intended to serve.

A.     Amici face the irreparable loss of direct funding and an increase in indirect costs.

       Amici and their constituents rely on the funds dedicated by Congress under Title X for

critical healthcare services. While not all amici receive direct funding from Title X and provide

services, all benefit from the provision of care in their communities, and all will face substantial

costs if the Final Rule goes into effect. While economic harms are not ordinarily irreparable, they


       18
          See, e.g., Decl. of Lauren Tobias, Dkt. 66, ¶ 43 (explaining effect of Final Rule on
funding recipients in New York).



Page 7 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
         Case 6:19-cv-00317-MC          Document 77        Filed 04/09/19     Page 9 of 18




may be where, as here, it will be impossible “to recover monetary damages.” California v. Azar,

911 F.3d 558, 581 (9th Cir. 2018). Even a successful challenge to the Final Rule will not allow the

plaintiffs, or other grantees, to seek money damages against the government for any lost grant

amounts. See id. (explaining that APA challengers may seek only relief “‘other than money

damages’” (quoting 5 U.S.C. § 702)).

       For example, New York, San Francisco, Columbus, and Baltimore have city public-health

providers that are direct recipients of Title X funding and would be subject to the Final Rule’s new

requirements, with only a month to either comply or lose funding for which they applied months

ago. Complying with the Final Rule will be expensive, as clinics must construct physical

separation between differing portions of their facilities or secure a separate location and implement

financial and administrative separation. 19 The separation is not only costly on its own but sacrifices

economies of scale for large providers. The providers, if they choose to abide by the Final Rule,

will also have to devote significant time and attention to training their health care professionals on

what they can and cannot say in accordance with the gag requirement.

       Moreover, some direct recipients of Title X funds may not have the option of complying

even if they wish to. For example, Baltimore receives funds as a subgrantee of the Maryland

Department of Health, and Maryland is currently considering a bill that would preclude the

Department of Health from taking any Title X funding subject to the Final Rule. 20 These harms

are irreparable because direct providers will be unable to recover either lost grant money or the


       19
           See Essential Access Health, Inc. v. Azar, No. 19-cv-1195 (N.D. Cal.), Decl. of
Shivaun Nestor, ECF No. 36, at ¶ 13 (stating that San Francisco’s “clinics cannot bear the cost of
setting up separate facilities, so SFDPH will have to forego Title X funds.”).
        20
           Baltimore Sun, Maryland could become first state to stop participating in Trump
administration family planning program (March 15, 2019), available at https://perma.cc/278K-
N4PF?type=image.



Page 8 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC          Document 77        Filed 04/09/19      Page 10 of 18




costs of compliance, even if the plaintiffs are successful in vacating the Final Rule. See California,

911 F.3d at 581.

       Direct recipients of Title X funds also face another irreparable harm, in the form of the

forced choice to comply with an unlawful regulation, on penalty of loss of funding. The Final Rule,

as explained in detail by the plaintiffs, is arbitrary and capricious under the APA, violates the

Nondirective Mandate and the Affordable Care Act, and infringes on the First Amendment rights

of healthcare providers. Being forced to choose between compliance with an unlawful condition

and losing significant funds is itself an irreparable harm. See Am. Trucking Ass’n v. City of Los

Angeles, 559 F.3d 1046, 1058 (9th Cir. 2009). Complying with the Final Rule while awaiting a

final order, if the preliminary injunction is not granted, will require not only significant fiscal

outlays, but also alter the very nature of Title X providers’ reproductive-health programs in ways

that cannot be remedied for patients treated while the case is ongoing.

       Cities and counties that do not directly receive funds will face substantial fiscal burdens as

a result of the loss of funding to Title X providers in their communities. In total, public and private

Title X funding recipients serve more than 150,000 people per year in New York City, 16,000

people in Baltimore, 10,000 in Columbus, and tens of thousands more in other amici

municipalities. Many clinics in our communities have already indicated that they cannot or will

not comply with the Final Rule and will be forced to close or limit the volume of patients that they

will be able to serve. 21 The funds provided to nongovernmental Title X providers within amici’s

communities will either need to be replaced from municipal coffers or some other source, or their



       21
           See, e.g. Decl. of Lauren Tobias, Dkt. 66, at ¶ 43 (NY); Decl. of Lisa M. David, Dkt.
46, at ¶¶ 39–40 (NY); Decl. of Karen Nelson, Dkt. 57, at ¶¶ 16–17 (MD); Decl. of Shannon
Lightner, Dkt. 54, at ¶¶ 32–33 (IL).



Page 9 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC               Document 77   Filed 04/09/19     Page 11 of 18




constituents will not be served. Given the effectiveness of Title X funding in achieving a variety

of critical public-health goals, many municipalities will scramble to fill the gap in funding, drawing

funds from other vital public programs.

       Beyond the health impacts that amici’s residents would face, discussed further below, they

will also face the heightened financial costs of unintended pregnancies and health complications,

some of which will be borne by amici through their provision of public healthcare funding.

Pregnancy, delivery, and early childhood-related care are expensive, especially compared to many

other family-planning services offered by Title X providers. 22 Pregnancies can impose a significant

financial burden, particularly on low-income and uninsured individuals and families. Some of

these costs will be borne by amici through their provision of public healthcare and governmental

services for low-income mothers. Indeed, it is precisely the low-income women served by Title X

providers who will be most likely to require government assistance if they become pregnant. For

those that become pregnant, effective prenatal care provided by Title X recipients reduces

complications to both mother and child, preventing potentially costly and harmful complications.

Thus, decreasing access to a full range of family-planning services not only would perpetuate a

cycle of poverty that amici have adopted policies to break, but also strain amici’s public-health

finances as they deal with an increase in both unintended pregnancies and health problems.

       Moreover, as of 2016, over a third of Title X patients were Medicaid recipients. Recent

analyses have shown that every $1 invested in Title X saves more than $7 in Medicaid-related

costs, thereby saving taxpayer contributions towards Medicaid, which, in many cases, are




       22
            Palacios, supra note 3, at 5.



Page 10 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
       Case 6:19-cv-00317-MC          Document 77       Filed 04/09/19     Page 12 of 18




administered at least in part by municipalities such as amici. 23 As a result, the Final Rule could

impose additional financial strain both on those who lose access to services and on the Medicaid

system by tipping the ratio of services towards more pregnancy-related care rather than cost-

effective family-planning services.

B.     Amici’s residents face irreparable harms to their health, finances, and overall
       wellbeing.

       Beyond the fiscal costs to amici, tens of thousands of amici’s constituents face the prospect

of losing access to the public health care and family-planning services on which they rely if the

Final Rule goes into effect. The loss of critical services and the concomitant risk of unplanned

pregnancies, undetected cancers, and other serious health issues all constitute irreparable harms.

See, e.g., Diaz v. Brewer, 656 F.3d 1008, 1012 (9th Cir. 2011) (upholding finding that the “health

problems of [individuals] facing loss of healthcare” was an irreparable harm); M.R. v. Dreyfus,

663 F.3d 1100, 1114 (9th Cir. 2011) (holding that “beneficiaries of public assistance may

demonstrate a risk of irreparable injury by showing that enforcement of a proposed rule may deny

them needed medical care” (quotation marks omitted)); Harris v. Bd. of Supervisors, 366 F.3d 754,

766 (9th Cir. 2004) (holding that “medical complications … due to delayed treatment” are

irreparable harms).

       The consequences of that loss of access will be severe. Those members of our communities

face the loss of what is, in many cases, their primary source of health care. 24 Even for those who

may find another provider that is in compliance with the regulation and available to provide Title


       23
          Id. at 5.
       24
          See Scott M. Stringer, Title X Funding in NYC: A Critical Resource that Must Be
Protected (Aug. 1, 2017), https://perma.cc/A8K2-9ZZT (explaining that “six in ten women who
obtain care from a publicly funded family planning clinic consider that clinic to be their primary
source of health care”).



Page 11 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC          Document 77        Filed 04/09/19     Page 13 of 18




X services, continuity of care will be disrupted. 25 If patients are unable to find quality family-

planning services, they will face an increased risk of unintended pregnancies and health

complications. 26 These are not only risks to our residents’ health, but also a potentially large and

unplanned expense. The high costs of unintended pregnancies fall most sharply on low-income

and uninsured women. The Final Rule threatens not only our residents’ health, but also their

financial well-being.

       Moreover, all amici have focused in recent years on reducing the incidence of teen

pregnancy and STIs. Especially in the last two decades, many amici have made substantial

progress on this front, and the disruption and reduction in services that the Final Rule will occasion

has the potential to undo the progress that amici have made. For example, in New York City, the

pregnancy rate among adolescents ages 15–19 decreased by 60% from 2000 to 2015. These results

have been achieved in large part due to access to affordable contraception, including through

programs like Title X. 27 Likewise, in 2016, Chicago achieved a historic low teen birthrate and a

47% decline since 2011. 28 And San Francisco cut the teen birth rate in half between 2009 and

2015. 29 These gains are at risk not only because the Final Rule would limit access to services, but

also because the rule requires providers to “encourage family participation,” in health services




       25
           See Decl. of Lauren Tobias, Dkt. 66, ¶ 45.
        26
           See Declaration of Kathryn Kost, Dkt. 54, ¶¶ 119–22 (describing case studies of states
that did not accept Medicaid funding for family planning).
        27
           Palacio, supra note 3, at 4.
        28
           City of Chicago, Mayor Emanuel Announces Chicago Hits Historic Low Teen
Birthrate (January 15, 2018), https://perma.cc/28KB-EPP6.
        29
           Lizzie Johnson, Doctors fear Trump change could lead to more teen pregnancies, S.F.
Chronicle (July 17, 2017), available at https://perma.cc/253H-SUWY.



Page 12 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC          Document 77       Filed 04/09/19     Page 14 of 18




provided to minors, 84 Fed. Reg. 7717–18; 7787, which has the probable effect of delaying or

discouraging minors from accessing care. 30

       The harm extends beyond the provision of contraception and family-planning services

because Title X recipients provide a broad range of other services. The critical services provided

by Title X recipients include screening for a wide range of conditions, including STIs, HIV, breast

and cervical cancer, high blood pressure, and diabetes. 31 HHS itself touts Title X’s role in funding

these screenings, explaining that “Title X-funded STD and HIV screenings prevent transmission

and adverse health consequences” and that “Title X-funded cervical and breast cancer screenings

contribute to early detection and treatment.” 32 The Final Rule would substantially disrupt Title X

recipients’ ability to provide these critical healthcare services, which would not only have the

direct effect of harming patients’ health now, but also could lead to serious secondary effects in

the future. For example, STI/HIV cases that go undetected risk the further spread of those diseases,

and the longer the diseases are untreated, the higher the risk of individuals developing long-term

health complications. 33 The incidence of cervical cancer in the United States has markedly

declined due to widespread screening; the Final Rule risks limiting access to cervical-cancer

screening for the poor and uninsured. 34 The Final Rule would also increase the risks to maternal

health from associated complications and co-morbidities, such as high blood pressure and




       30
           Decl. of Melisa Byrd, Dkt. 40, ¶ 8; Decl. of Dr. Cheryl Zoll, Dkt. 69, ¶ 14.
       31
          Palacio, supra note 3, at 5.
       32
          Office of Population Affairs, Title X Family Planning Annual Report 2017 Summary,
(August 2018), https://perma.cc/K686-X5BL.
       33
          See, e.g., Decl. of Dr. Blair Darney, Dkt. 45, ¶ 17, 21 (noting gaps in care for sexually
transmitted infections and cancer screening as a result of the lack of Title X funding).
       34
          Id. ¶ 22.



Page 13 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC         Document 77       Filed 04/09/19     Page 15 of 18




diabetes. 35 The harm from these health problems will be irreparable absent an injunction. See Diaz,

656 F.3d at 1012.

       The loss of funding would exacerbate existing inequities because the harm would fall

disproportionately on low-income and minority women. In New York, 60% of those served by

Title X-providers have incomes below the federal poverty line, and 32% lack health insurance. For

individuals served by Planned Parenthood in New York City, 60% are either Black or Latinx, and

66% of patients have incomes at or below the federal poverty level (FPL). 36 In Baltimore in 2017,

86% had incomes at or below the FPL, 50% were using Medicaid, and nearly 25% were

uninsured. 37 In San Francisco, 60% of the patients served by the San Francisco Department of

Public Health’s Title X-funded clinics are Black or Latinx, and only 1% have private health

insurance. 38 The numbers are similar for Title X funding nationwide. 39 Imposition of the Final

Rule will strike another blow at these populations who have historically been denied equitable

health care and depend on Title X-funded services for access to high-quality and unbiased care.




       35
           Id. ¶ 23.
       36
           Id.
        37
           Catherine E. Pugh & Leana S. Wen, Baltimore City Health Department Comment to
Proposed Rule HHS-OS-2018-0008 (July 30, 2018),
https://www.regulations.gov/document?D=HHS-OS-2018-0008-161578.
        38
           Essential Access Health, Inc. v. Azar, No. 19-cv-1195 (N.D. Cal.), Decl. of Shivaun
Nestor, ECF No. 36, at ¶ 4.
        39
           Sixty-seven percent of those served by Title X providers had incomes at or below the
poverty level, 22% identified themselves as black or African-American and 33% identified as
Latinx. See Office of Population Affairs, Title X Family Planning Annual Report 2017 Summary
(August 2018), https://perma.cc/K686-X5BL.



Page 14 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
       Case 6:19-cv-00317-MC         Document 77       Filed 04/09/19     Page 16 of 18




                                        CONCLUSION

       The plaintiffs’ motion for a preliminary injunction should be granted.


       DATED this 9th day of April, 2019.


                                     MARKOWITZ HERBOLD PC

                                     By:        s/ Harry B. Wilson
                                                Harry B. Wilson, OSB #077214
                                                (503) 295-3085
                                                Attorneys for Amici Curiae

                                                Zachary W. Carter
                                                Corporation Counsel of the
                                                City of New York
                                                Richard Dearing
                                                Claude S. Platton
                                                Jamison Davies
                                                Melanie C.T. Ash
                                                100 Church Street
                                                New York, NY 10007
                                                Attorneys for the City of New York and the New
                                                York City Health and Hospitals Corporation



(additional counsel listed below)




Page 15 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
       Case 6:19-cv-00317-MC         Document 77   Filed 04/09/19    Page 17 of 18




Andre M. Davis                               Edward N. Siskel
City Solicitor, City of Baltimore            Corporation Counsel for the
100 N. Holliday Street, Suite 101            City of Chicago
Baltimore, MD 21202                          Jane Elinor Notz, Deputy
Attorney for the Mayor and City Council      Rebecca Hirsch, Assistant Corporation
of Baltimore                                 Counsel
                                             Affirmative Litigation Division
                                             City of Chicago Department of Law
                                             121 N. LaSalle Street, Room 600
                                             Chicago, IL 60602
                                             Attorneys for the City of Chicago
Zach Klein                                   Michael N. Feuer
Columbus City Attorney                       City Attorney of the City of Los Angeles
77 N. Front St – 4th Floor                   200 N. Main Street, 800 CHE
Columbus, OH 43215                           Los Angeles, CA 90012
Attorney for the City of Columbus            Attorney for the City of Los Angeles
Dennis J. Herrera                            Mary C. Wickham
San Francisco City Attorney                  County Counsel, County of Los Angeles
City Attorney’s Office                       Matthew C. Marlowe
City Hall Room 234                           648 Kenneth Hahn Hall of Administration
One Dr. Carlton B. Goodlett Pl.              500 West Temple Street
San Francisco, CA 94102                      Los Angeles, CA 90012-2713
Attorney for the City and County of San      Attorneys for the County of Los Angeles
Francisco

James R. Williams                            Philippa M. Guthrie
County Counsel, County of Santa Clara        Corporation Counsel, Legal Department
70 W. Hedding Street, East Wing, 9th Floor   City of Bloomington
San Jose, CA 95110                           401 N. Morton Street, Suite 200
                                             Bloomington, IN 47402
Attorney for the County of Santa Clara       Attorney for the City of Bloomington
Angela Wheeler                               Ronald C. Lewis
City Attorney                                City Attorney
City of Flint, Department of Law             Judith L. Ramsey
1101 S. Saginaw Street, 3rd Floor            Chief, General Litigation Section
Flint, MI 48502                              Collyn Peddie
Attorney for the City of Flint               Sr. Assistant City Attorney
                                             900 Bagby, 4th Floor
                                             Houston, Texas 77002
                                             Attorneys for the City of Houston




Page 16 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
        Case 6:19-cv-00317-MC      Document 77   Filed 04/09/19     Page 18 of 18




Barbara J. Parker                          Anthony P. Condotti
City Attorney                              City Attorney
City of Oakland                            City of Santa Cruz
One Frank H. Ogawa Plaza, 6th Floor        333 Church Street
Oakland, California 94612                  Santa Cruz, California 95060
Attorney for the City of Oakland           Attorney for the City of Santa Cruz
Peter S. Holmes
Seattle City Attorney
701 Fifth Avenue, Suite 2050
Seattle, WA 98104-7097
(206) 684-8200
Attorney for the City of Seattle

NEWYUS\855408




Page 17 – AMICUS BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION
